Name: 2012/656/EU: Council Decision of 22Ã October 2012 establishing the position to be taken by the European Union within the General Council of the World Trade Organisation on the accession of the Lao PeopleÃ¢ s Democratic Republic to the WTO
 Type: Decision
 Subject Matter: world organisations;  international affairs;  Asia and Oceania
 Date Published: 2012-10-24

 24.10.2012 EN Official Journal of the European Union L 294/7 COUNCIL DECISION of 22 October 2012 establishing the position to be taken by the European Union within the General Council of the World Trade Organisation on the accession of the Lao Peoples Democratic Republic to the WTO (2012/656/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Articles 100(2) and 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 16 July 1997 the Government of the Lao Peoples Democratic Republic (Lao PDR) applied for accession to the Marrakesh Agreement establishing the World Trade Organisation (WTO), pursuant to Article XII of that Agreement. (2) A Working Party on the accession of Lao PDR was established on 19 February 1998 in order to reach agreement on terms of accession acceptable to Lao PDR and all WTO Members. (3) The Commission, on behalf of the Union, has negotiated a comprehensive series of market opening commitments on the part of Lao PDR which satisfy the Unions requests and are in line with the development level of Lao PDR. (4) These commitments are now embodied in the Protocol of Accession of Lao PDR to the WTO. (5) Accession to the WTO is expected to make a positive and lasting contribution to the process of economic reform and sustainable development in Lao PDR. (6) The Protocol of Accession should therefore be approved. (7) Article XII of the Agreement establishing the WTO provides that the terms of accession are to be agreed between the acceding Member and the WTO, and that the WTO Ministerial Conference approves the terms of accession on the WTO side. Article IV.2 of the Agreement establishing the WTO provides that in the intervals between meetings of the Ministerial Conference, its functions shall be conducted by the General Council. (8) Accordingly, it is necessary to establish the position to be taken by the Union within the General Council of the WTO on the accession of Lao PDR to the WTO, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union within the General Council of the World Trade Organisation on the accession of the Lao Peoples Democratic Republic to the WTO is to approve the accession. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 22 October 2012. For the Council The President S. ALETRARIS